NUMBER 13-19-00100-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


         IN RE DENNIS W. BERRY, MARVIN G. BERRY, BAY INC.,
              BERRY GP, INC. D/B/A BERRY CONTRACTING
             AND BERRY CONTRACTING, LP D/B/A BAY LTD


                        On Petition for Writ of Mandamus.


                                          ORDER

   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Per Curiam Order

       Relators Dennis W. Berry, Marvin G. Berry, Bay Inc., Berry GP, Inc. d/b/a Berry

Contracting and Berry Contracting, LP d/b/a Bay Ltd, filed a petition for writ of mandamus

and motion for emergency stay in the above cause on March 8, 2019. Through this

original proceeding, relators seek to compel the trial court to vacate the March 4, 2019

“Order Granting Plaintiffs’ Motion for Substituted Service of Allen L. Berry.” Through their

motion for emergency stay, relators seek to stay the March 4, 2019 order pending

resolution of this original proceeding.
       The Court, having examined and fully considered the motion for emergency stay,

is of the opinion that the motion should be granted. The motion for emergency stay is

GRANTED and the trial court’s order of March 4, 2019 is ordered STAYED pending

further order of this Court, or until the case is finally decided. See TEX. R. APP. P. 52.10(b)

(“Unless vacated or modified, an order granting temporary relief is effective until the case

is finally decided.”).

       The Court requests that the real parties in interest, Kenneth L. Berry, individually

and Kenneth L. Berry in a derivative capacity for Skyeagle, Inc., or any others whose

interest would be directly affected by the relief sought, file a response to the petition for

writ of mandamus on or before the expiration of ten days from the date of this order. See

id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                 PER CURIAM

Delivered and filed the
11th day of March, 2019.




                                              2